Title: From Thomas Jefferson to United States Congress, 15 April 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate and House of Representatives of the US
                        Apr. 15. 1806.
                  
                        The Senate having advised & consented to the ratification of a treaty concluded with the Piankeshaw Indians
                            for extinguishing their claim to the country between the Wabash and Kaskaskia cessions, it is now laid before both houses
                            for the exercise of their constitutional powers as to the means of fulfilling it on our part.
                        
                            Th: Jefferson
                            
                            
                        
                    